--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
TECHNOLOGY LICENSE AND DISTRIBUTION AGREEMENT
 
THIS TECHNOLOGY LICENSE AND DISTRIBUTION AGREEMENT IS MADE AND ENTERED INTO AS
OF THE EFFECTIVE DATE BY AND BETWEEN:
 
1.              NXP SOFTWARE B.V., a private company with limited liability
incorporated under the laws of the Netherlands, having its registered office in
Eindhoven, the Netherlands, with registration number 17192886 in the trade
register of the Netherlands Chamber of Commerce and Industry for Oost-Brabant,
having a principal place of business at High Tech Campus 41, 5656 AE Eindhoven,
the Netherlands (“NXP SOFTWARE”); and
 
2.              LOCATION BASED TECHNOLOGIES INC., a company incorporated in the
state of Nevada, having its principal place of business at 4989 E. La Palma
Avenue, Anaheim, California, 92807 (“LBT”).
 
WHEREAS:
 
A.            NXP SOFTWARE develops and licenses, amongst others, real-time
software GPS technologies;
 
B.             NXP SOFTWARE provides, amongst others, Internet-based GPS
assistance services;
 
C.             LBT develops GPS based consumer products for locating persons
and/or items;
 
D.             NXP SOFTWARE is willing to provide licenses and services for use
of its software GPS technologies by LBT in some or all of their consumer
GPS-based products;
 
E.             The Parties have executed a Framework Agreement that sets forth
the principal terms under which the parties shall conduct business;
 
F.             This Technology License and Distribution Agreement sets forth the
additional terms under which NXP Software shall license the Technology to LBT.
 
SECTION 1.0 – FRAMEWORK AGREEMENT
 
The terms of the Framework Agreement shall apply to this Technology License and
Distribution  Agreement  mutatis mutandis.  In the event that any term or clause
herein shall be in conflict with any term or clause within the Framework
Agreement then the terms of this Technology License and Distribution Agreement
shall prevail for the exclusive and limited scope of this Technology License and
Distribution  Agreement.
 
1

--------------------------------------------------------------------------------


 
SECTION 2.0 – LIMITED LICENSE
 
2.1            License to Licensed Technology.  Subject to the terms and
conditions of this Agreement, NXP SOFTWARE hereby grants to LBT, and LBT hereby
accepts from NXP SOFTWARE, a non-exclusive, personal, non-transferable worldwide
copyright license, without the right to sublicense, to:
 
(i)           test or evaluate the Licensed Technology;
 
(ii)          use and reproduce the Licensed Technology for integration of the
Licensed Software, in Object Code form only, in the Products;
 
(iii)         test, evaluate, market, demonstrate, promote, lend, give or sell
these Products, to (potential) Customers;
 
(iv)         distribute these Products with the Licensed Technology integrated
therein to Customers;
 
(v)          use the Licensed Technology for maintaining and supporting its
Products with the integrated Licensed Technology including, but not limited to:
 
                                 a.    performing error-correction and Customer
support on said Products;
 
                                 b.    testing and evaluating the (performance
of) the Licensed Technology; and
 
                                 c.    training its (support) engineers;
 
(vi)         use the Documentation only within LBT’s organization solely in
connection with the rights granted above; and
 
(vii)        copy, modify and create derivative works from the Documentation,
for example by creating technically accurate subsets and supersets thereof or
translations it into other languages; and distribute such Documentation (in its
original form or as modified by LBT as provided above) with the Products
distributed by LBT as permitted under this Agreement.
 
2.2.           Exclusive Use of Licensed Technology with Assistance
Service.  The license granted hereunder is granted solely for  the use of the
Licensed Technology in connection with the Assistance Services to be provided by
NXP Software to LBT in accordance to the Assistance Services Agreement.  No
license is granted whatsoever for use of the Licensed Technology without the
Assistance Services provided by NXP Software.  In the event LBT does not
exclusively uses or ceases to exclusively use NXP Software’s Services in
accordance to the Assistance Services Agreement the license granted hereunder
will terminate with immediate effect.
 
2

--------------------------------------------------------------------------------


 
2.3            Beneficiaries.
 
2.3.1       Contractors It is agreed that the rights granted to LBT under
sections 2.1 (i), (ii), (iii), (v), (vi) and (vii) above shall inure also to the
benefit of any Contractor engaged by LBT but only to the extent and for the time
of their involvement as regards LBT’s Products.
 
2.3.2       Distributors.  It is agreed that the rights granted to LBT under
sections 2.1 (iii) and (iv) above shall inure also to the benefit of any
Distributor engaged by LBT but only to the extent and for the time  of their
involvement as regards LBT’s Products.
 
2.3.3       Third Party Compliance.  LBT shall remain responsible for the due
and proper compliance with the terms and conditions of this Technology License
and Distribution Agreement by each Contractor, Distributor and Customer and
acknowledges that it may be held liable to NXP SOFTWARE for damages incurred by
NXP SOFTWARE to the extent caused by any such non-compliance therewith.
 
2.4            Third Party Beneficiary.  LBT will make sure that in its
agreements with Contractors and Distributors NXP Software will be appointed as a
third party beneficiary in such a way that NXP Software will be granted the same
rights as LBT as regards claim towards the LBT’s Contractors and Distributors if
they breach their agreements with LBT.
 
SECTION 3.0 - LICENSE RESTRICTIONS.
 
3.1            Restrictions.  The Licensed Technology is licensed (under
copyright only) and is not sold.  Except as expressly permitted under Section
2.0 or by mandatory applicable law in spite of this provision, LBT agrees not
to, and agrees not to permit any third party to:
 
(i)           copy, reproduce or distribute Licensed Technology;
 
(ii)          assign, sublicense, lease, rent, loan, transfer, disclose, or
otherwise make available the Licensed Technology;
 
(iii)         modify, adapt, alter, translate, or create Modifications from any
portion of the Licensed Technology;
 
(iv)         Reverse Engineer the Licensed Technology;
 
(v)          otherwise produce its own version of the Licensed Technology
(without copying the Source Code thereof); and
 
(vi)         remove or circumvent the protection of the Licensed Technology.
 
3.2            No Other Rights or Licenses.  Other than the rights explicitly
granted to LBT under the Agreement, no other licenses are granted, or implied by
estoppel or otherwise, under any Intellectual Property Rights of NXP SOFTWARE
and/or its Affiliates or any intellectual property residing in the Licensed
Technology or any other Confidential Information furnished by NXP SOFTWARE.
 
3

--------------------------------------------------------------------------------


 
3.3            Exclusions.  Notwithstanding anything to the contrary herein,
this Agreement shall not be construed or interpreted as:
 
(i)           imposing on NXP SOFTWARE and/or its Affiliates or any of its or
their third party suppliers any obligation to furnish any manufacturing or
technical information except as expressly required under this Agreement; or
 
(ii)          conferring any license, right or immunity, either directly or
indirectly, to LBT or to any third party acquiring any Licensed Technology or
other Confidential Information furnished by NXP SOFTWARE or any of its
Affiliates under any of its and/or their Intellectual Property Rights or under
any other intellectual property residing in the Licensed Technology or any other
Confidential Information furnished by NXP SOFTWARE: (a) for the combination of
such Licensed Technology or other Confidential Information with one or more
other items (including items acquired from NXP SOFTWARE and/or its Affiliates)
even if such items have no substantial use other than as part of such
combination; (b) covering a Technical Standard, whether proprietary or open; or
(c) with respect to which NXP SOFTWARE and/or any of its Affiliates has informed
LBT or has published (in a quotation, datasheet, term sheet or memorandum of
understanding concerning the Licensed Technology or elsewhere) a statement that
a separate License has to be obtained and/or that no implied license is granted.
 
3.4           Open Source License Terms.  The license granted hereunder does not
include any right, license, power or authority to subject the Licensed
Technology (or a part thereof) to Open Source License Terms.  LBT expressly
agrees that it shall not perform any actions with regard to the Licensed
Software in a manner that would require the Licensed Technology, or any
derivative work thereof to be licensed under Open Source License Terms.  These
actions include but are not limited to:
 
(i)           combining (a part of) the Licensed Technology (or a part thereof)
or a derivative work thereof with Open Source Software, by means of
incorporation or linking or otherwise; or
 
(ii)           using Open Source Software to create a derivative work of (a part
of) the Licensed Technology.
 
LBT shall indemnify NXP SOFTWARE, its Affiliates and its third party
suppliers/licensors against and hold NXP SOFTWARE, its Affiliates and their
Suppliers harmless from any damage or costs arising from or in connection with
any violation or breach of the provisions of this clause and LBT shall reimburse
all costs and expenses incurred by NXP SOFTWARE, its Affiliates and their
suppliers in defending any claim, demand, suit or proceeding arising from or in
connection with such violation or breach.
 
3.5            No Trademark License.  LBT hereby acknowledges and agrees that
this Agreement does not confer any rights whatsoever to LBT to use the trade or
brand name, corporate name, trademarks and logos – or any other name or mark, or
contraction, abbreviation or simulation thereof – of NXP SOFTWARE or its
Affiliates, for any reason.
 
4

--------------------------------------------------------------------------------


 
SECTION 4.0 - DELIVERY
 
NXP SOFTWARE shall use commercially reasonable efforts to deliver the Licensed
Software in accordance with the planning as set forth in Appendix PDA1
(‘Statement of Work’).  The Licensed Software will be delivered by means of
secured electronic transfer or storage media, as specified by NXP SOFTWARE for
the Licensed Technology, or otherwise as may be mutually agreed to by the
parties.
 
SECTION 5.0 - OWNERSHIP RIGHTS.
 
5.1            Exclusive Ownership.  It is acknowledged and agreed by LBT that
NXP SOFTWARE owns all rights, title and interest in the Licensed Technology and
other NXP SOFTWARE Confidential Information and all modifications and derivative
works of each of the foregoing, and all intellectual property rights therein.
 
5.2            Notices.  LBT shall not remove or alter, and shall reproduce on
copies of the Licensed Technology and Confidential Information, without any
amendments or changes thereto, any NXP SOFTWARE and its Affiliates Commercial
Notices contained in any of the Licensed Technology and Confidential
Information.  LBT shall affix to any media containing a copy of all, or any
portion thereof, of the original media, all Commercial Notices as were affixed
to the original media.
 
5.3            Right to Use Feedback.  NXP SOFTWARE and its Affiliates shall
have the right to use any feedback provided by LBT to NXP SOFTWARE relating to
the Licensed Technology and the Confidential Information.
 
5.4            Modifications.  LBT agrees and acknowledges that all
Modifications shall be owned by NXP SOFTWARE and/or its Affiliates.  LBT agrees
to promptly inform NXP SOFTWARE of any Modifications made by any of its
employees and/or Contractors.  LBT hereby irrevocably and unconditionally
assigns and otherwise transfers (and, to the extent required by law, agrees to
continue to assign and otherwise transfer from to time to time as they accrue)
its entire right, title and interest in and to all Intellectual Property Rights
in such Modifications to NXP SOFTWARE and/or its Affiliates and shall have any
and all of its employees or third parties who have contributed to such
Modifications assign and otherwise transfer (and, to the extent required by law,
agrees to continue to have such employees and third parties assigned and
otherwise transferred from time to time as they accrue) their entire right,
title and interest in same to NXP SOFTWARE and/or its Affiliates.  Upon the
request, and at the expense, of NXP SOFTWARE, LBT and such employees shall
execute, and shall have such third parties and such employees, execute all
papers, take all rightful oaths, testify in all legal proceedings and do and
have done, respectively, all other acts which may be necessary, desirable or
convenient for securing and maintaining the Intellectual Property Rights on the
foregoing or for perfecting title thereto in NXP SOFTWARE and/or its
Affiliates.  Upon NXP SOFTWARE’s first request, LBT shall deliver the source
code and object code form of such Modifications and all documentation available
to LBT related to such Modification which may be necessary or useful for the
integration, use, maintenance, support, enhancement or modification of such
Modification, including without limitation the design description, instructions
and further documentation.
 
5

--------------------------------------------------------------------------------


 
SECTION 6.0 – LICENSE ENTRY FEE, ROYALTIES AND PAYMENTS.
 
6.1            License Fee.  NXP SOFTWARE hereby waives the license fee for LBT.
 
SECTION 7.0 - TERM AND TERMINATION.
 
7.1            Term.  This Technology License and Distribution Agreement shall
become effective as of the date that the Framework Agreement will become
effective and shall remain in effect for as long as the Framework Agreement
remains effective unless parties explicitly agree otherwise.
 
7.2            Consequences of Termination or Expiration.  Upon termination or
expiration of this Technology License and Distribution Agreement, all licenses
granted to LBT under this Technology License and Distribution Agreement shall
immediately end and LBT shall immediately return to NXP SOFTWARE, or destroy –
so to the sole discretion of NXP SOFTWARE – all Licensed Technology and other
Confidential Information, including any and all copies and derivative works
thereof.  In case, NXP SOFTWARE opts for the latter, LBT shall subsequently
provide NXP SOFTWARE within ultimately 30 (thirty) days of such termination or
expiration, with a written certificate signed by a duly authorized
representative of LBT confirming LBT’s destruction as set forth above.
 
SECTION 8.0 - REPRESENTATIONS AND WARRANTIES.
 
8.1            Delivery and Acceptance ‘As Is’.  The Licensed Technology and
related Documentation is provided to, and is accepted by, LBT AS IS WITHOUT
WARRANTY OF ANY KIND.  LBT is deemed to have automatically accepted the Licensed
Technology ‘AS IS’ upon delivery of the Licensed Technology.
 
8.2            Rights, Power and Authority to License.  NXP SOFTWARE hereby
warrants to LBT that NXP SOFTWARE owns or has acquired all necessary rights,
power and authority to grant the license to LBT under Section 2.0 (‘Limited
License’).  This clause will not be construed as a representation or warranty of
non-infringement.  LBT’s sole and exclusive remedy for breach of the warranty
set forth in this clause is as set forth in Section 9.
 
8.3            Disclaimer.  EXCEPT FOR THE LIMITED EXPRESS WARRANTIES SET FORTH
IN THIS SECTION 8, NXP SOFTWARE AND ITS AFFILIATES EXPRESSLY DISCLAIM ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
AND NON-INFRINGEMENT.
 
8.4            No Representations or Warranties.  LBT, its Affiliates and their
Customers shall not make or publish any representations, warranties, or
guarantees on behalf of NXP SOFTWARE and/or its Affiliates concerning, directly
or indirectly, the Licensed Software without NXP SOFTWARE’s specific prior
written approval.
 
8.5            Technology Protection.  LBT warrants that it shall protect the
Licensed Technology from unauthorized use in a manor no less protective than LBT
normally uses for protecting its own technology; provided, however, that in no
event the protection of the Licensed Technology shall be less than the current
industry standard protective measures for similar forms of technology.
 
6

--------------------------------------------------------------------------------


 
SECTION 9.0 - INDEMNIFICATION.
 
9.1            Indemnification for NXP SOFTWARE.  LBT shall indemnify, defend
and hold harmless NXP SOFTWARE and its Affiliates from and against any claims,
suits, losses, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees) brought by third parties resulting from or relating to:
 
(i)           any breach by LBT of its representations, warranties, obligations,
duties, or responsibilities under this Agreement;
 
(ii)          any representations, warranties, guarantees, or other written or
oral statements made by, or on behalf of, LBT relating to the Licensed
Technology, other than as authorized by NXP SOFTWARE in writing;
 
(iii)         the use of the Products with the integrated Licensed Technology or
the Licensed Products, notwithstanding clause 9.2.
 
9.2            Indemnification for LBT.  NXP SOFTWARE, at its sole expense,
shall:
 
(i)           defend any legal proceeding brought by a third party against LBT
to the extent that the proceeding includes a claim that the Licensed Technology
as furnished by NXP SOFTWARE under the Agreement directly infringes the
claimant’s copy rights or trade secrets; and
 
(ii)          hold LBT harmless against damages and costs awarded by final
judgment in such proceeding and effectively incurred by LBT to the extent
directly and solely attributable to such infringement.
 
9.3            No Indemnification for LBT.  NXP SOFTWARE shall have no
obligation or liability to LBT under clause 9.2.
 
a)           if NXP SOFTWARE is not promptly: (i) notified in writing of any
such claim; (ii) given the sole right and authority to control and direct the
investigation, preparation, defense and settlement of such claim, including but
not limited to the selection of counsel; and (iii) given full reasonable
assistance and cooperation by LBT in such defense and settlement; or
 
b)           to the extent that any such claim arises from: (i) any modification
of the Licensed Technology, other than by NXP SOFTWARE, if such claim would have
been avoided by use of the unmodified Licensed Technology; (ii) design,
specifications, requirements or instructions furnished by LBT; or (iii) the
combination or implementation of the Licensed Technology with any other product,
service or technology; or
 
c)           if the claim is not made within the term for claims specified in
clause 8.3 of the Framework Agreement and/or after the termination or expiration
date of this Technology License and Distribution Agreement; or
 
7

--------------------------------------------------------------------------------


 
d)           to the extent the claim and/or the calculation of the claim is
based, directly or indirectly, upon the frequency of use or the amount of use of
the Products irrespective of whether such claim alleges that the Products as
such, or its use, infringes or contributes to the infringement of any
Intellectual Property Rights of the claimant; or
 
e)           for unauthorized use or distribution of the Licensed Technology or
use beyond the Specifications; or
 
f)           to the extent any such claim arises from any Customer’s
manufacture, use, sale, offer for sale, importation or other disposition or
promotion of any Products after NXP SOFTWARE’s notice to LBT that such Customer
should cease any such activity, provided such notice shall only be given if the
Licensed Technology is, or in NXP SOFTWARE’s opinion is likely to become, the
subject of such a claim of infringement; or
 
g)           for any costs or expenses incurred by LBT without NXP SOFTWARE’s
prior written consent; or
 
h)           to the extent any such claim arises from any infringement or
alleged infringement of any Intellectual Property Rights covering a Technical
Standard, whether proprietary or open; or
 
i)           for infringement of any third party’s Intellectual Property Rights
covering the manufacture, testing or application of any assembly, circuit,
combination, method or process in which the Licensed Technology may have been
used; or
 
j)           for infringement of any third party’s Intellectual Property Rights
with respect to which NXP SOFTWARE has informed LBT or has published (in a
proposal, datasheet, term sheet or other specifications concerning the Licensed
Technology or elsewhere) a statement that a separate license has to be obtained
and/or that no implied license is granted, to the extent any such claim arises
from LBT’s manufacture, use, sale, offer for sale, importation or other
disposition or promotion of the Licensed Technology after NXP SOFTWARE has
informed the LBT or has published a statement as referred to above in this sub
clause (j).
 
LBT shall indemnify NXP SOFTWARE and its Affiliates against and hold NXP
SOFTWARE and its Affiliates harmless from any damages or costs arising from or
connected with claims of infringements as referred to under sub clauses (a)
through (j) above and shall reimburse all costs incurred by NXP SOFTWARE or any
of its Affiliates in defending any claim, demand, suit or proceeding for such
infringement, provided NXP SOFTWARE or any of its Affiliates gives LBT prompt
notice in writing of any such suit or proceeding for infringement.
 
9.4            Right of NXP SOFTWARE.  If the Licensed Software is, or in NXP
SOFTWARE’s opinion is likely to become, the subject of a claim of infringement
as referred to under clause 9.2 above, NXP SOFTWARE shall have the right,
without obligation and at its sole discretion, to: (i) procure for LBT the right
to continue to use the Licensed Software; (ii) replace or modify the Licensed
Software in such a way as to make the modified Licensed Software non-infringing;
or (iii) terminate this Agreement, provided that in the event of such
termination NXP SOFTWARE shall refund the amount of royalties received by NXP
SOFTWARE hereunder over the previous twelve (12) months for the Licensed
Technology that is then subject to the claimant’s continuing claim of
infringement as prorated on a 6 (six)-year straight-line basis.
 
8

--------------------------------------------------------------------------------


 
9.5            Entire Liability.  Subject to the limitations set forth in
Section 8 of the Framework Agreement, the foregoing states NXP SOFTWARE’s and
its Affiliates’ entire liability and obligation to LBT and its customers and
LBT’s sole remedy with respect to any actual or alleged infringement of any
Intellectual Property Rights of any kind.
 
IN WITNESS WHEREOF, the parties have executed this Technology License and
Distribution Agreement by their duly authorized officers as of the Effective
Date.
 

LOCATION BASED TECHNOLOGIES INC.     NXP SOFTWARE B.V.            
By: /s/ Joseph F. Scalisi
   
By: /s/ Stefan Franco 
 
Name: Joseph F. Scalisi
   
Name: Stefan Franco 
 
Title: Chief Development Officer
   
Title: Financial Director
  Date:  February 28, 2008     Date:  29 February 2008  

 
Address for notices:
   
By: /s/ K. H. Van Holten 
 
 
   
Name: K. H. Van Holten 
 
Location Based Technologies Inc.
   
Title: Director
  4989 E. La Palma Avenue     Date:  29 February 2008   Anaheim        
California 92708     By: /s/ P.H.J. De Koning   United States    
Name: P.H.J. De Koning
 
Fax no: +1 (714) 200-0287
   
Title: Director
        Date:  29 February 2008                   Address for notices:          
        Attention: Stefan Franco         NXP Software B.V.         High Tech
Campus 41         5656 AE         Eindhoven        
Fax no: +31 40 27 25500
 

 
9

--------------------------------------------------------------------------------


 
EXHIBIT TLDA1
 
Description of Licensed Technology
 
Component
 
Component Type
Description
Arikara Embedded Software
Engine and Documentation
Software
Arikara Product Specification
v1.0 §3.1

 
 
 
 
 
 